UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY CORREA,
                           Plaintiff,                         ORDER

                    -against-                                 20-CV-02875 (PMH)
SGT. LYNCH, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       On May 20, 2021, this Court issued a Memorandum Opinion and Order denying Matis’

Defendants motion to dismiss and granting in part Lynch’s motion to dismiss. (Doc. 48). The Court

directed in that Memorandum Opinion and Order that the Clerk of the Court mail a copy of that

document to Plaintiff. (Id. at 15). The Clerk complied with the Court’s instruction and, on May 21,

2021, mailed a copy of the Memorandum Opinion and Order to Plaintiff at Downstate Correctional

Facility in Fishkill, New York. (May 21, 2021 Entry). That mailing was returned to the Court

approximately one week later “for the following reason(s): No Longer Here, RTS Paroled.” (May

28, 2021 Entry). The Court issued another Order on June 7, 2021 and directed the Clerk of the

Court to mail a copy of that document to Plaintiff. (Doc. 56). That mailing “was returned for the

following reason(s): RTS, Paroled 12/30/20, No Longer Here.” (June 15, 2021 Entry). Now, by

letter dated July 14, 2021, Matis Defendants advise the Court that they cannot locate Plaintiff and

that Plaintiff has been paroled. (Doc. 57).

       It is Plaintiff’s obligation to provide the Court with an address for mail service, see Fed. R.

Civ. P. 11(a), but he has not done so. The Court therefore directs Plaintiff, within thirty days, to

provide the Court with his new mailing address. The Court may dismiss this action without
prejudice if Plaintiff fails to provide the Court with an address for service. The conference

scheduled for August 5, 2021 is adjourned sine die.

          The Clerk of the Court is respectfully directed to mail a copy of this Order, as well as the

May 20, 2021 Memorandum Opinion and Order (Doc. 48), to Plaintiff at the address listed on the

docket.

                                                    SO ORDERED:

Dated:      White Plains, New York
            July 15, 2021

                                                   PHILIP M. HALPERN
                                                   United States District Judge




                                                   2
